Case 2:17-cv-01076-DSF-AS Document 261 Filed 05/05/20 Page 1 of 1 Page ID #:13345




                    UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA




     ART TOBIAS,                             CV 17-1076 DSF (ASx)
          Plaintiff,
                                             Order re Briefing on Daniel East
                       v.                    Qualified Immunity Issues

     CITY OF LOS ANGELES, et al.,
          Defendants.



         In light of the opinion of the Court of Appeals, Plaintiff is ordered to
     file a brief of no more than 10 pages explaining why Defendant Daniel
     East should not be dismissed based on qualified immunity. Plaintiff’s
     brief must be filed no later than May 25, 2020. East may file a
     response of no more than 10 pages no later than June 8, 2020. The
     parties should file any evidence they wish the Court to consider along
     with the briefs rather than refer the Court to previous filings.

        IT IS SO ORDERED.



     Date: May 5, 2020                     ___________________________
                                           Dale S. Fischer
                                           United States District Judge
